86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles JONES, a/k/a Nicholas Warner Jones, Plaintiff-Appellant,v.Bishop L. ROBINSON;  Richard A. Lanham, Sr.;  Melanie C.Pereira;  William L. Smith;  Sewall B. Smith;  PatriciaBriggs;  Margaret Chippendale;  E. Jefferson;  BradleyButler;  Purnell Leake;  Officer Hilton;  Terry Jackson;  W.Clark;  A. Coward;  P. Richardson;  Captain Matthews;Officer Campher;  Calvin Vinson, Defendants-Appellees,andJarmal Johnson, Inmate, Defendant.
No. 95-7946.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 30, 1996.

D.Md.
AFFIRMED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.   Benson E. Legg, District Judge.  (CA-94-2375-L)
Charles Jones, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint and his motion for reconsideration.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Jones v. Robinson, No. CA-94-2375-L (D.Md. Nov. 9, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED